DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendments filed on 04/28/2021, including claim amendment and specification amendment, have been entered.  Claims 11-14 are currently pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "stress is applied in a knitting direction";
In claim 1, there is no antecedent basis in the specification for "wherein the hard yarn has a fineness of 10 to 50 deniers, and the elastic yarn has a fineness of 70 to 300 deniers".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barato (JPH 04263657 A).
Regarding claim 11, Barato discloses a stretch fabric with excellent snap back performance (a stretch fabric formed by elastic yarns in a wale direction, thereby the stretch fabric is capable of returning to almost its original length after removal of tension; see English translation; paras. 0008, 0011), wherein the stretch fabric is a warp knitted fabric (figs. 1-2; para. 0008) formed by hard yarns (non-elastic yarns 12; figs. 1-2; para. 0017) and elastic yarns (elastic yarns 13; figs. 1-2; paras. 0009, 0017),
wherein the hard yarn has a fineness of 10 to 50 deniers (40 denier; para. 0031).
Barato does not explicitly disclose wherein an included angle between a sinker loop of one the elastic yarns and a knitting direction of a needle loop of the elastic yarn is 0-10 degrees, and an included angle between a sinker loop of a hard yarn and a knitting direction of a needle loop of the hard yarn is 5-85 degrees.  However, Barato does disclose the fabric is a warp knitted fabric; therefore a knitting direction of needle loops is vertical.  Further, Barato discloses that the elastic yarn (yarn 13) forms pillar stitches (figs. 1-2; para. 0009) which featured by a sinker loop substantially parallel with a knitting direction, and the hard yarn (yarn 12) forms floating stitches (figs. 1-2; para. 0009) which featured by a large included angle between a sinker loop and a knitting direction.  One of ordinary skill would recognize that the stretch fabric of Barato as shown in the annotated Figure 1 has the structural features that an included angle between a sinker loop of one the elastic yarns and a knitting direction of a needle loop of the elastic yarn is 0-10 degrees, and an included angle between a sinker loop of one the hard yarns and a knitting direction of a needle loop is 5-85 degrees.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have 
Barato does not explicitly disclose wherein the elastic yarn has a fineness of 70 to 300 deniers.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fineness of the elastic yarn, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Barato does not disclose wherein, after the stretch fabric is made into a cylinder having a diameter of 10 cm and a height of 5 cm, a sagging area formed by depression of a contour portion of the stretch fabric is not greater than 2 cm2 under a condition of 50% elongation and 3 times/second expansion and contraction speed, in which stress is applied in a knitting direction.  However, characteristics of a stretch fabric are determined by materials and structure of the stretch fabric, the stretch fabric of Barato meets all the claimed features of the stretch fabric with regard to both elastic and hard yarn materials (spandex and nylon/PET; Barato; para. 0031) and knitting stitch features as addressed above except for absence of a sagging area test.  It is noted that Barato further discloses that both the hard yarn and the elastic yarn have a fineness of 40 denier (Barato; para. 0031), which meets the fineness requirement of the original disclosure of the instant application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have performed a sagging area test as laid out in the instant application, to obtain a test result that a sagging area is not greater than 2 cm2, since it is well within the general skill of a worker in the art.  In other words, selecting suitable specific elastic and hard yarn materials to make a stretch fabric as disclosed by Barato with a sagging area not greater than 2 cm2 under a test protocol would have been an "obvious to try" approach and can be done with routine experimentations.

    PNG
    media_image1.png
    406
    579
    media_image1.png
    Greyscale

Annotated Fig. 1 from JPH 04263657 A
Regarding claim 12, Barato discloses the stretch fabric according to claim 11, and further discloses wherein the elastic yarn is a polyurethane fiber (para. 0011).
Regarding claim 13, Barato discloses the stretch fabric according to claim 12, but Barato does not disclose wherein the polyurethane fiber is obtained after reaction of polyether diol having a side chain and a diisocyanate compound with two or more diamine compounds, and a molar ratio of ethylenediamine contained in the diamine compound to a branched aliphatic diamine compound having 3 to 5 carbon atoms is 98:2 to 82:18.  However, Barato discloses the polyurethane fiber is an elastic spandex yarn (para. 0011).  The applicant discloses (para. 0018 of the instant application) that a soft elastic spandex refers to a polyurethane fiber obtained after reaction of polyether diol having a side chain and a diisocyanate compound with two or more diamine compounds, wherein the molar ratio of 
Regarding claim 14, Barato discloses the stretch fabric according to claim 11, but does not explicitly disclose wherein content of the elastic yarns is 50-90% by weight.  However, Barato discloses the elastic yarns are spandex yarns (para. 0011) and the inelastic yarns are nylon yarns.  Spandex has a density of 1.15-1.32 g/cm3 and nylon has a density of 1.15 g/cm3.  Barato further discloses a knit diagram of the stretch fabric (figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a suitable ratio of the elastic yarns and the hard yarns, in order to make a fabric with excellent stretchy properties, since it is well within the general skill of a worker in the art to variate a ratio of two known materials on the basis of its suitability for the intended use as a matter of obvious design choice.  In other words, using a content of the elastic yarns is 50-90% by weight in the stretch fabric would have been an "obvious to try" approach and can be done with routine experimentations.
Response to Arguments
In view of Applicant's amendments filed 04/28/2021, newly modified grounds of rejection have been identified and applied as necessitated by the amendments.  Further, Applicant's arguments filed 04/28/2021 have been fully considered and addressed as follows.
Applicant Remarks: Applicant asserts that, with respect to the claimed fineness of the hard yarn and the elastic yarn in claim 1, the applicant's substitute specification has set forth that the hard yarn is selected as a relatively fine yarn as much as possible and the elastic yarn is selected as a relatively coarse yarn as much as possible to obtain a desired gram weight of the shell fabric in para. 0022.
	Examiner's response:  It is noted that Applicant also discloses in para. 0022 of the substitute specification that the fineness of the elastic yarn is preferably 1 to 10 times, more preferably 1 to 5 times, as large as the fineness of the inelastic yarn.  Therefore, the disclosure has actually set forth that it is one of the more preferable choices to have the hard yarn and the elastic yarn with the same fineness when the fineness of the elastic yarn is 1 time as large as the fineness of the hard yarn.  In addition, Table 1 of the instant application only discloses fineness values of the hard yarns used in different examples to be 20 or 40 deniers without disclosing fineness values of the elastic yarns, which indicates that the fineness of the elastic yarns is not considered as an important parameter to the stretch fabric.  Therefore, there is no criticality in the original disclosure that the elastic yarn has a fineness of 70 to 300 deniers as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732